DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 17, 2022.  Claims 4, is cancelled.  Claim 21 is newly added.  Thus, claims 1-3 and 5-21 are pending.  Claims 1, 13 and 17 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 13-15, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruetzmann et al. (hereinafter “Gruetzmann”).
Claims 1-3, 6, 9, 13-15, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gruetzmann.
With respect to independent claims 1, 13 and 17, Gruetzmann discloses a processor configured to perform avoidance steering control based on Rear Wheel Steering (RWS) control when a head-on collision risk is sensed by generating a transverse distance gain by moving a rotation center to a rear portion from the center of gravity of a vehicle when the vehicle is turned for the avoidance steering control (see page 10, line 30 – page 11, line 14:  A collision with the obstacle 2 has not taken place. As is described, in particular, with reference to Figure 4, there is provision that a collision-monitoring module triggers a module for ascertaining the risk of collision, and the latter module calculates a steering angle of the rear wheels 14 in the case of which a collision can be avoided.   The motor vehicle 1 accordingly carries out an evasive manoeuvre as represented. In this connection the rear wheels 14 are locked in such a way that the tail 22 of the motor vehicle moves away from the obstacle 2.  A motor-vehicle centre of rotation 17 of the steering procedure with rear-axle steering and, where appropriate, with front- axle steering is displaced in comparison with a motor- -vehicle centre of rotation 16 merely with front-axle steering. The motor vehicle 1 subsequently circumvents the obstacle 2 with a certain spacing 23); and 
a storage configured to store data and an algorithm runnable by the processor, the avoidance steering control being based on the algorithm (see page 14, line 20-30:  Said module exhibits an algorithm that calculates an optimal steering angle for the rear axle under constraints such, as predetermined, impact regions and maximisation of the TTC, and that will be elucidated in more detail with reference to the flow chart in Figure 5. The module 46 for ascertaining the risk of collision can make available, for various rear-wheel steering angles, output values for further processing which may include information as to -whether or not a collision will take place, and moreover may include a TTC and a point of impact on the motor vehicle.).  
With respect to dependent claims 2 and 15, Gruetzmann discloses wherein the processor is configured to calculate an RWS control amount for the RWS control to ensure a transverse distance in the avoidance steering control (see page 8, line 29 – page 9, line 16:  During a travel 3 of the motor vehicle 1 past 30. the obstacle 2, environment-monitoring sensorics 4 for: example, optical sensors, ultrasonic-Sensors, radar sensors, LIDAR sensors or laser sensors register the obstacle 2, whereupon an SDW system 5 (side-distance warning system) determines a spacing 18 from the obstacle and, where appropriate, the velocity thereof, a set steering angle a of the front wheels 6 of the motor vehicle 1 and the relative velocity of the motor vehicle 1 with respect to the obstacle 2, and examines the situation with the obstacle 2 for existence of a risk of collision. Many SDW systems still continue to determine the position of the obstacle 2 even when the obstacle 2 is no longer located at all within the detection zone 7 of the sensor 4, as represented. To this end, the SDW control unit 5 evaluates; for example, the set steering angle a of the front wheels 6 and distance-travelled sensors. In the case represented, the front wheels 6 have been locked to the right. The motor vehicle 1 accordingly travels a curve, and the system 5 detects that a collision with the previously registered obstacle 2 is imminent.).
With respect to depend claims 3, 18 and 21, Gruetzmann discloses wherein the processor is configured to calculate the RWS control amount based on a vehicle speed, a driver steering angle, and a steering angular velocity (see page 5, lines 6-18 and page 9, lines 2-6:  In this connection there may be provision that a controlled steering of the rear wheels of the motor vehicle can be effected or is executed only below a defined speed, for example below 20 km/h, preferably below 10 km/h, particularly preferably below 6 kin/h. This is because at higher-speeds manoeuvers may occur that may be questionable for the safety of surrounding persons or of the driver, which it is intended to avoid.  Moreover, there may be provision to limit the settable steering angles of the rear wheels for the evasive manoeuvre to a maximal value, in particular to at most 3° to 10° or 3° to 5°.   A set steering angle a of the front wheels 6 of the motor vehicle 1 and the relative velocity of the motor vehicle 1 with respect to the obstacle 2, and examines the situation with the obstacle 2for existence of a risk of collision.).  
With respect to depend claims 6 and 19, Gruetzmann discloses wherein the processor is configured to vary the RWS control amount depending on a driver steering angle (see page 9, lines 10-16:  To this end, the SDW control unit 5 evaluates; for example, the set steering angle a of the front wheels 6 and distance-travelled sensors. In the case represented, the front wheels 6 have been locked to the right. The motor vehicle 1 accordingly travels a curve, and the system 5 detects that a collision with the previously registered obstacle 2 is imminent.).  
With respect to depend claim 9, Gruetzmann discloses wherein the processor is configured to perform automatic steering or braking control when steering control by a driver is absent (see page 13, lines 24-31: The collision-monitoring module 45 may have been coupled to further modules which have not been represented here and which may give rise to a driver warning, and/or to modules that may bring about an automatic braking of the motor vehicle; and/or to modules that may change a steering angle of the front wheels, of the motor vehicle in order to avoid the collision with the obstacle.).  
With respect to depend claim 14, Gruetzmann discloses a vehicle exterior information sensing device configured to obtain information on an obstacle outside the vehicle; a vehicle interior information sensing device configured to obtain internal information of the vehicle; and an external situation recognizing device configured to recognize a determination result of a collision risk outside the vehicle (see page 2, lines 11-17 and page 6, lines 15-25:  In view of the fact that the front wheels can be steered within an angular range of 30°, this is questionable from the point of view of safety, since a very large steering-angle divergence may be set, for example as a result of a programing error, and under certain circumstances the driver is no longer able to compensate for this divergence.  An obstacle-detecting module for registering an -obstacle on the basis of the data registered by the environment-registering sensorics, a module for ascertaining a travel path of the motor vehicle, a module for ascertaining a risk of collision of the motor vehicle with the obstacle on the basis of the travel path of the motor vehicle and the location of the obstacle or on the basis of the travel path-of the motor vehicle and the location and motion of the 25 obstacle.).  

Allowable Subject Matter
Claims 5, 7, 8, 10-12, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661